DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/30/2021.
Applicant’s amendments are sufficient to overcome the specification objection, claim objections and 35 USC 112(a)/first paragraph rejections set forth in the previous office action.  

Claim Interpretation
Claim 1 recites the limitation “measuring a value indicative of flow of the energy to the active electrode; summing the value, over a first predetermined window of time to create a first value indicative of a summed energy provided to the active electrode”.  Claim 1 fails to specifically recite that the value is measured more than once; however, 
Claims 9 & 17 will be interpreted in the same manner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 9, 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw et al. (2007/0129716, previously cited).
Concerning claim 1, as illustrated in at least Figs. 1, 3 & 13, Daw et al. disclose an electrosurgical method (electrosurgical method; [0002]) comprising: 
placing a distal end of an electrosurgical wand in operational relationship with biological tissue (electrosurgical electrode 8 is used to perform an operation on patient 4, when it is active; [0032]); 
delivering energy to an active electrode of the electrosurgical wand (RF output is delivered from RF output 106 of electrosurgical generator 2/100 to electrosurgical electrode 8; [0033], [0041]), and while delivering the energy: 
measuring a value indicative of flow of the energy to the active electrode (total power output is monitored continuously; [0070]); 
summing the value, over a first predetermined window of time, to create a first value indicative of a summed energy provided to the active electrode (the output of the analog multiplier is the product of voltage and current which is integrated over time of 1 ms to calculate Watt Seconds, the ; and 
ceasing delivering the energy responsive to the first value meeting or exceeding a threshold value (the electrosurgical generator alarms at an over power signal that exceeds 400 W-S and output is disabled/turned off; [0054], [0068], [0074]).
Daw et al. fail to disclose wherein the first predetermined window of time and/or threshold value is adjustable to allow for differing electrosurgical effects on the biological tissue.  However, Daw et al. teaches that other power maximums besides 400 W-S may be used.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Daw et al. such that the first predetermined window of time and/or threshold value is adjustable as taught by Daw et al. to allow for differing electrosurgical effects on the biological tissue, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 3, Daw et al. disclose measuring the value further comprises measuring at least one value selected from the group consisting of: a value indicative of electrical current provided to the active electrode, a value indicative of root mean square (RMS) electrical current provided to the active electrode, a value indicative of voltage provided to the active electrode, and a value indicative of RMS voltage provided to the active electrode (power output is indicative of all of these options) ([0072-0073]). 
Concerning claim 9, as illustrated in at least Figs. 1, 3 & 13, Daw et al. disclose an electrosurgical controller (electrosurgical system; [0002]) comprising: 
a processor (analog and digital control systems 118, 120; [0041], [0065]); 
a memory coupled to the processor (FIFO memory; [0075]); 
a voltage generator operatively coupled to the processor, the voltage generator comprising an active terminal also coupled to the processor (RF Amp Power supply 112 is coupled to digital control system 120 and comprises active output 110; [0041]); 
the memory is configured to store a program that, when executed by the processor, is configured to cause the processor to (the electrosurgical generator control logic are electrically reprogrammable and the control functions and their interactions can be changed; [0065]): 
command delivery of energy to the active terminal by the voltage generator (RF output is delivered from RF output 106 of electrosurgical generator 2/100 to electrosurgical electrode 8; [0033], [0041]); 
measure a value indicative of flow of the energy along the active terminal, the measurement during the delivery of the energy (total power output is monitored continuously; [0070]); 
sum the value, over a first predetermined window of time during delivery of the energy, to create a first value indicative of a first sum of the energy provided along the active terminal (the output of the analog multiplier is the product of voltage and current which is integrated over time of 1 ms to calculate Watt Seconds, the digitized result of the 1-ms integration is which is digitally accumulated over a 1 second interval; [0073-0074]); and 
command the voltage generator to cease delivery of energy responsive to the first value meeting or exceeding a threshold value (the electrosurgical generator alarms at an over power signal that exceeds 400 W-S and output is disabled/turned off; [0054], [0068], [0074]).
Daw et al. fail to disclose wherein the first predetermined window of time and/or the threshold value is adjustable to allow differing pulse rates while delivering the energy.  However, Daw et al. teaches that other power maximums besides 400 W-S may be used.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Daw et al. such that the first predetermined window of time and/or the threshold value is adjustable as taught by Daw et al. to allow differing pulse rates while delivering the energy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 11 is rejected upon the same rationale as applied to claim 3. 
Concerning claim 17, as illustrated in at least Figs. 1, 3 & 13, Daw et al. disclose a non-transitory computer-readable medium configured to store a program (electrosurgical generator comprises analog and digital control systems 118, 120; [0041], [0065]) that, when executed by a processor is configured to cause the processor to: 
command delivery of energy to an active terminal of a voltage generator (RF output is delivered from RF output 106 of electrosurgical generator 2/100 to electrosurgical electrode 8; [0033], [0041]); 
measure a value indicative of flow of the energy along the active terminal, while delivering the energy (total power output is monitored continuously; [0070]); 
sum the value over a first predetermined window of time while delivering the energy, resulting in a first value indicative of a summed energy provided along the active terminal (the output of the analog multiplier is the product of voltage and current which is integrated over time of 1 ms to calculate Watt Seconds, the digitized result of the 1-ms integration is which is digitally accumulated over a 1 second interval; [0073-0074]); 
command the voltage generator to cease delivering the energy responsive to the first value meeting or exceeding a threshold value (the electrosurgical generator alarms at an over power signal that exceeds 400 W-S and output is disabled/turned off; [0054], [0068], [0074]).
Daw et al. fail to disclose wherein the first predetermined window of time and/or the threshold value is selectable to allow for differing tissue effects with differing interruption to delivering the energy.  However, Daw et al. teaches that other power maximums besides 400 W-S may be used.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Daw et al. such that the first predetermined window of time and/or the threshold value is selectable as taught by Daw et al. to allow for differing tissue effects with differing interruption to delivering the energy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw et al. (2007/0129716), as applied to claim 9, in further view of Podhajsky (2010/0179538).
Concerning claim 14, Daw et al. fail to disclose while ceasing delivering the energy, calculating a quiescent time while commanding the voltage generator to cease delivery of the energy, the quiescent time representing an amount of time within which the step of commanding delivery of the energy should cease; and cease delivering the energy from the quiescent time.  However, Podhajsky discloses an electrosurgical method comprising ceasing delivery of energy responsive to a first value (measured imaginary impedance) meeting or exceed a predetermined value (between first and second thresholds), where ceasing delivery  of the energy comprises calculating a quiescent time representing an amount of time within which energy delivery should cease and ceasing energy delivery for this quiescent time. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Daw et al. such that ceasing delivering the energy calculating a quiescent time while commanding the voltage generator to cease delivery of the energy, the quiescent time representing an amount of time within which the step of commanding delivery of the energy should cease; and cease delivering the energy from the quiescent time in order to provide the benefit of a time delay corresponding to a desired treatment In re Venner, 120 USPQ 192.
The Examiner notes that Podhajsky et al. teach resuming application of energy delivery during the time delay when a value is above a predetermined threshold and not after the time delay. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,420,607. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite electrosurgical methods, controllers, and non-transitory computer-readable mediums that deliver energy, measure a value indicative of flow of energy, sum the measured value over a predetermined time window to create a .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Daw is silent as to any ability to adjust the power maximums on a single embodiment and thus fails to anticipate the claim, the Examiner respectfully agrees.  As noted in the rejection above, a 35 USC 103 obviousness rejection in view of the teachings of Daw et al. that various other power maximums may be used) is applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794